CV4-316                                                             



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-316-CV



RAILROAD COMMISSION OF TEXAS,

	APPELLANT

vs.



BELKNAP VAN & STORAGE CO. AND EXECUTIVE VAN LINES, INC.,


	APPELLEES

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 93-00414, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING

 



PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  February 1, 1995
Do Not Publish